Citation Nr: 0925649	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist 
fracture.  

2.  Entitlement to service connection for a neck injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In regard to hearing loss and tinnitus, a February 2007 VA 
examination report notes that a November 2006 VA audiologic 
evaluation showed a moderate to profound sloping 
sensorineural hearing loss.  The November 2006 VA audiologic 
evaluation report has not been associated with the claims 
file.  

In regard to the wrist, the Board notes that the December 
2008 VA Form 8 shows that the issue certified on appeal in 
regard to the wrist pertains to the right wrist.  In an April 
2008 VA Form 9, the Veteran asserted that he injured his 
right wrist at the same time he fractured his left wrist 
during service when he stuck out his hands in an attempt to 
break a fall.  

Service treatment records, dated July 23, 1953, note that the 
Veteran fell and injured his left wrist and x-ray examination 
showed an impression of incomplete fracture of the tuberosity 
of the left carpal navicular.  Inpatient records, dated on 
July 24, 1953, note a fracture of the left navicular when he 
fell on an outstretched left hand, and that he underwent 
closed reduction.  A July 29, 1953 record notes that the 
Veteran was admitted on July 24, 1953 and the diagnosis was 
fracture, right navicular.  The investigation report noted 
that while crossing a ditch, the Veteran, "tripped on a 
protruding rock, landing on his arm."  

In a January 2007 examination request, the AOJ noted that the 
Veteran claimed entitlement to service connection for 
residuals of a right wrist fracture, but that service 
treatment records showed a left wrist fracture, and an 
opinion in regard to the left wrist was requested.  The 
findings reported in the February 2007 VA examination 
essentially pertain to the left wrist and the diagnosis was 
left wrist degenerative joint disease.  A February 2007 
report of x-ray examination of the bilateral wrists reflects 
an impression of osteopenic bones, no arthropathy and normal 
bilateral wrists.  

A March 2007 rating decision shows that service connection 
for degenerative joint disease as a residual of a left wrist 
fracture during service was granted.  Service connection for 
a right wrist disorder was denied, and the rating decision 
notes that, "[t]he VA examiner stated that physical 
examination showed limited motion of the right wrist with x-
ray evidence of degenerative joint disease, however, he did 
not state that this condition began in or was caused by 
service."  

The Board notes that VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided 
a VA examination to determine whether any right wrist 
disorder is etiologically related to service.

In addition, in an April 2008 VA Form 9, the Veteran stated 
that he injured his neck in the same incident in which he 
sustained the left wrist fracture.  The Board notes that the 
treatment records in association with the fractured left 
wrist are silent as to complaints in regard to the neck.  A 
September 1954 service treatment record reflects complaints 
of severe pain in the left side of the neck aggravated by 
elevation of the arm, and the impression was neuralgia.  

On VA examination in January 1970, complaints of neck pain 
and numbness extending down the back of the neck into the 
midcentral thoracic area were noted.  X-ray examination of 
the spine showed cervical spine flattening of the normal 
anterior curve in the upper two thirds, and a slight 
narrowing of the 3rd, 4th, and 5th intervertebral spaces was 
noted.  An October 2006 private record notes a history of an 
initial injury to the neck during service and the impressions 
were mildly displaced C-7 spinous process fracture and 
widespread degenerative changes.  

In light of the above, the Board finds that further 
development is necessary in order to make a determination in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the November 
2006 VA audiologic evaluation report with 
the claims file.  

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any right wrist or 
neck disorder.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion in regard 
to the right wrist and neck, in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent), 
that any identified right wrist disorder 
or neck disorder is related to in-service 
disease or injury.  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

